Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21052 Name of Fund: BlackRock California Municipal Bond Trust (BZA) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock California Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value California - 147.1% California Educational Facilities Authority Revenue Bonds (Stanford University), Series Q, 5.25%, 12/01/32 $ $ California Educational Facilities Authority Revenue Bonds (University of San Diego), Series A, 5.25%, 10/01/30 California Infrastructure and Economic Development Bank Revenue Bonds (J. David Gladstone Institute Project), 5.25%, 10/01/34 California M/F Housing Revenue Bonds (San Lucas Apartments), AIG SunAmerica, Inc., Pass-Through Certificates of Beneficial Ownership, AMT, Series 5, 5.95%, 11/01/34 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management, Inc. Project), AMT, Series C, 5.125%, 11/01/23 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Refunding Bonds (Republic Services, Inc. Project), AMT, Series C, 5.25%, 6/01/23 California Statewide Communities Development Authority Revenue Bonds (Catholic Healthcare West), Series E, 5.50%, 7/01/31 California Statewide Communities Development Authority Revenue Bonds (Daughters of Charity National Health System), Series A, 5.25%, 7/01/30 California Statewide Communities Development Authority Revenue Bonds (Kaiser Permanente), Series A, 5.50%, 11/01/32 California Statewide Communities Development Authority Revenue Bonds (Sutter Health), Series B, 5.625%, 8/15/42 Chino Basin, California, Desalter Authority, Revenue Refunding Bonds, Series A, 5%, 6/01/35 (a) Chino Basin, California, Regional Financing Authority, Revenue Refunding Bonds (Inland Empire Utility Agency), Series A, 5%, 11/01/33 (b) Chula Vista, California, IDR (San Diego Gas and Electric Company), AMT, Series B, 5%, 12/01/27 Eastern Municipal Water District, California, Water and Sewer, COP, Series H, 5%, 7/01/33 Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, 5.75%, 1/15/40 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625%, 6/01/13 (c) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDR Industrial Development Revenue Bonds COP Certificates of Participation M/F Multi-Family GO General Obligation Bonds VRDN Variable Rate Demand Notes 1 BlackRock California Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value Kaweah Delta Health Care District, California, Revenue Refunding Bonds, 6%, 8/01/12 (c) $ $ Lathrop, California, Financing Authority Revenue Bonds (Water Supply Project), 5.90%, 6/01/27 Lathrop, California, Financing Authority Revenue Bonds (Water Supply Project), 6%, 6/01/35 Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.57%, 8/01/18 (c)(d)(e) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.58%, 8/01/18 (c)(d)(e) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.53%, 8/01/29 (d)(e) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.38%, 8/01/30 (d)(e) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.55%, 8/01/31 (d)(e) Live Oak Unified School District, California, GO (Election of 2004), Series B, 5.56%, 8/01/32 (d)(e) Los Angeles, California, Regional Airports Improvement Corporation, Lease Revenue Bonds (American Airlines, Inc.), AMT, Series B, 7.50%, 12/01/24 Los Angeles County, California, Metropolitan Transportation Authority, Sales Tax Revenue Refunding Bonds, Proposition C, VRDN, Second Senior Series A, 7%, 7/01/20 (f)(g)(h) Modesto, California, Irrigation District, COP, Series B, 5.50%, 7/01/35 Orange County, California, Community Facilities District, Special Tax Bonds (Number 01-1 Ladera Ranch), Series A, 6%, 8/15/10 (c) Palm Springs, California, Mobile Home Park Revenue Bonds (Sahara Mobile Home Park), Series A, 5.75%, 5/15/37 Pasadena, California, COP, Refunding, Series C, 5%, 2/01/33 Pittsburg, California, Redevelopment Agency, Tax Allocation Refunding Bonds (Los Medanos Community Development Project), Series A, 6.50%, 9/01/28 San Francisco, California, City and County Airport Commission, International Airport Revenue Refunding Bonds, AMT, 2nd Series, 6.75%, 5/01/19 San Francisco, California, City and County Redevelopment Agency, Community Facilities District Number 1, Special Tax Bonds (Mission Bay South Public Improvements Project), 6.25%, 8/01/33 Santa Ana, California, Unified School District, COP (Financing Program), 5.75%, 4/01/29 (e)(i) 2 BlackRock California Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value Santa Maria, California, M/F Housing Revenue Bonds (Westgate Courtyards Apartments), AIG SunAmerica, Inc., Pass-Through Certificates of Beneficial Ownership, AMT, Series 3, 5.80%, 11/01/34 $ $ Stockton, California, Unified School District, GO (Election of 2005), 5%, 8/01/31 (i) Torrance, California, Hospital Revenue Refunding Bonds (Torrance Memorial Medical Center), Series A, 5.50%, 6/01/31 Val Verde, California, Unified School District, GO (Election of 2008), Series A, 5.50%, 8/01/33 Multi-State - 9.2% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (j)(k) Total Municipal Bonds - 156.3% Municipal Bonds Transferred to Tender Option Bond Trusts (l) California - 6.5% Santa Clara County, California, Financing Authority, Lease Revenue Refunding Bonds, Series L, 5.25%, 5/15/36 Total Municipal Bonds Transferred to Tender Option Bond Trusts - 6.5% Total Long-Term Investments (Cost - $75,148,412) - 162.8% Short-Term Securities Shares CMA California Municipal Money Fund, 0.51% (m)(n) Total Short-Term Securities (Cost - $2,846,217) - 6.8% Total Investments (Cost - $77,994,629*) - 169.6% Other Assets Less Liabilities - 1.9% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (4.8)% ) Preferred Shares, at Redemption Value - (66.7)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Assured Guaranty Insured. (b) AMBAC Insured. (c) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (d) XL Capital Insured. (e) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (f) MBIA Insured. (g) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (h) Security may have a maturity of more than one year at time of issuance, but has variable rate demand features that qualify it as a short-term security. 3 BlackRock California Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (i) FSA Insured. (j) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (k) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (l) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (m) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income CMA California Municipal Money Fund 712,112 $ 12,118 (n) Represents the current yield as of report date. 4 BlackRock California Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited)  Effective September 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of November 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 5 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock California Municipal Bond Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock California Municipal Bond Trust Date: January 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock California Municipal Bond Trust Date: January 20, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock California Municipal Bond Trust Date: January 20, 2009
